UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1640


In re: JOHN A. ONWUKA,

                Petitioner.



                On Petition for Extraordinary Writ.



Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John A. Onwuka, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Onwuka has filed a petition for an extraordinary

writ   pursuant    to   Rule    21    of    the   Federal     Rules    of    Appellate

Procedure.        Having   reviewed        the    petition,    we     conclude      that

relief is not warranted.             Accordingly, we grant Onwuka’s motion

to proceed in forma pauperis and deny the petition.                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the       materials   before       this    court    and

argument would not aid the decisional process.


                                                                    PETITION DENIED




                                            2